Citation Nr: 0943449	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1972. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO denied the reopening of a claim of 
service connection for a back disorder.


FINDINGS OF FACT

1.  A July 1974 rating decision denied entitlement to service 
connection for a back disorder finding that the Veteran had a 
pre-existing back disorder which was not aggravated by 
service.  In the absence of a perfected appeal, that decision 
is final.

2.  The evidence submitted since the July 1974 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a back disorder, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The July 1974 rating decisions is final.  New and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in December 2004 and February 2005 of the information and 
evidence needed to substantiate and complete a claim that had 
been previously denied.  The February 2005 correspondence 
provided the Veteran the specified bases for the 1974 denial 
and told him that he needed to submit new and material 
evidence that related to those bases.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  While VA failed to fully comply with the 
provisions of 38 U.S.C.A. § 5103 prior to the rating decision 
in question by not providing information addressing how 
disability evaluations and effective dates are assigned until 
August 2008, the claim was readjudicated in January and 
February 2009 supplemental statements of the case.  Thus, any 
timing error as to notice of how disability evaluations and 
effective dates are assigned was cured and rendered 
nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including private medical records.  The Veteran was 
not provided with a VA examination, which the Board finds was 
not required.  Under 38 C.F.R. § 3.159(c)(4)(iii), providing 
a VA examination in a new and material evidence claim can 
only be considered if new and material evidence is actually 
presented or secured.  As the Board finds that the Veteran 
did not present new and material evidence in this claim;, a 
VA examination is not authorized.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Analysis

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009). 

If a claim has been previously denied and that decision is 
final, the claim can be reopened and reconsidered only if new 
and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.  Generally, there must be competent evidence 
of (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).

The provisions of 38 U.S.C.A. § 1111 (West 2002) provide that 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003), 69 Fed. Reg. 25,178 (2004); see also Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In VAOPGCPREC 
3-2003, VA's General Counsel noted that "[u]nder the language 
of [38 U.S.C. § 1111], VA's burden of showing that the 
condition was not aggravated by service is conditioned only 
upon a predicate showing that the condition in question was 
not noted at entry into service."  VAOPGCPREC 3-2003 at 
comments para. 3. 

The Board also notes since July 1974 the law has changed 
regarding the evidentiary standard for rebutting the 
presumption of soundness.  See VAOPGCPREC 3-2003.   This 
change in the law, however, is procedural and not substantive 
in nature.  See Kent, 20 Vet. App. at 6-7.  It does not 
create a new cause of action warranting a de novo review of 
the Veteran's claim.  Id.  Also, the presumption is a rule of 
law for handling evidence and not itself considered evidence.  
Id. at 7-8.  Thus, a change that raises the government's 
evidentiary burden to rebut the presumption of sound 
condition may not constitute new and material evidence to 
reopen a finally decided claim.  Id.

The Veteran's claim of entitlement for service connection for 
a back disorder was originally denied in July 1974.  The 
evidence of record at that time were service treatment 
records and a report of a June 1974 VA examination.  

The Veteran's service treatment records show that a report of 
a September 1968 pre-induction examination reveals that the 
spine was normal on examination.  In July 1969 he complained 
of low back pain for the past four to five years; the 
assessment was low back pain.  A report of a September 1972 
separation examination shows that spine was normal on 
examination.  

The report of the June 1974 VA examination reflects that x-
rays of the lumbar spine revealed mild scoliosis.  The 
impression was chronic lumbosacral strain secondary to 
developmental scoliosis.  The RO determined that the Veteran 
had a pre-existing back disorder and that the disorder was 
not aggravated by service.  The RO notified the Veteran of 
this determination in July 1974 and provided him with his 
appellate rights.  He did not appeal the decision, and it 
became final.

For evidence to be new and material, it must establish either 
that the back disorder did not pre-exist service, and that it 
was incurred in active service; or that if the back disorder 
pre-existed service, it was, in fact, aggravated during 
service beyond the natural progression of the disease 
process.

Since the July 1974 rating decision the evidence associated 
with the claims file includes the Veteran's arguments as to 
why his claim should be reopened and granted, and private 
treatment records dated from 1998 to 2008 showing a current 
back disorder diagnosed as degenerative disc disease of the 
lumbar spine.  The private treatment records reveal that the 
Veteran reported in December 1999 that his back pain began 
after a motor vehicle accident in 1998 and that in May 1999 
an impression was bulging lumbar degenerative discs with 
acute exacerbation secondary to a motor vehicle accident.  
There is nothing that has been associated with the claims 
file that addresses whether a preexisting back disorder was 
aggravated during service, or whether a back disorder was 
otherwise due to service.  Indeed, in February 1999, the 
appellant categorically denied low back problems of any 
significance prior to the accident.

The Veteran's allegations of his back disorder being incurred 
in or aggravated by service were part of the record at the 
time of the 1974 decision, as his application for service 
connection included consideration of service incurrence and 
aggravation.  Thus, his current statements cannot constitute 
new and material evidence.  Hence, none of the evidence 
associated with the claims file since the July 1974 rating 
decision is new and material.

The claim to reopen is denied.

ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for a back 
disorder.  The claim is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


